Title: Thomas Jefferson to Virginia Delegates, 10 May 1781
From: Jefferson, Thomas
To: Virginia Delegates



Gentlemen
In Council May 10th. 1781
A small Affair has taken Place between the British commanding Officer in this State (Genl. Phillips) & the Executive which as he may endeavour to get Rid of through the medium of Congress, I think it necessary previously to apprise you of it.
General Scott obtained Permission from the Commandant at Charlestown for vessels with necessary Supplies to go from hence to them, but instead of sending the Original sent only a Copy of the Permission taken by his Brigade Major. I applied to Genl. Phillips to supply this Omission by furnishing a Passport for the vessel. having just before taken great Offence at a Threat of Retaliation in the Treatment of Prisoners he inclosed his answer to my Letter under this Address ‘To Thos. Jefferson Esqr. American Governor of Virginia.’ I paused on receiving the Letter & for some time would not open it, however when the miserable Condition of our Brethren at Charlestown occurred to me, I could not determine that they should be left without the necessaries of Life while a Punctilio should be discussing between the British General & myself; & knowing that I had an Opportunity of returning the Compliment to Mr Phillips in a Case perfectly corresponding, I opened the Letter.
Very shortly after I received as I expected the Permission of the Board of War for the British Flag vessel then in Hampton Road with Cloathing & Refreshments to proceed to Alexandria. I inclosed & addressed it ‘To William Phillips Esqr. commanding the British Forces in the Commonwealth of Virginia.’ personally knowing Phillips to be the proudest man of the proudest Nation on Earth I well know he will not open this Letter; but having Occasion at the same Time to write to Capt Gerlach the Flag master, I informed him that the Convention Troops in this State should perish for want of necessaries before any should be carried to them through this State till Genl Phillips either swallowed this Pill of Retaliation or made an Apology for his rudeness. And in this should the matter come ultimately to Congress we hope for their Support. He has the less right to insist on the expedition of his Flag because his Letter instead of inclosing a Passport to expedite ours, contained only an Evasion of the Application by saying he had referred it to Sir Henry Clinton & in the mean time he has come up the river & taken the vessel with her Loading which we had chartered & prepared to send to Charlestown & which wanted nothing but the Passport to enable her to depart. I would further observe to you that this Gentleman’s letters to Baron Steuben first & afterwards to the Marquis Fayette have been in a stile so intolerably insolent & haughty, that both these Gentlemen have been obliged to inform him that if he thinks proper to address them again in the same spirit all Intercourse shall be discontinued.
I am with very great Respect & Esteem Gentlemen Your mo: obt. Servt
Th: Jefferson
